DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Downing et al. (US 2013/0257574) in view of Budelman (US 6,244,331).
Regarding claim 1, Downing et al.(figure 1-3 and para 0015-0021) discloses a substrate (101) that is configured to circulate coolant (see figure 3); an outer cylindrical housing (102) arranged on the substrate and defining an internal cavity (see para 0015); a wound inductor core arranged in the internal cavity (see figure 3); a condenser (303) arranged between the wound inductor core and the substrate (see figure 3); a see figure 3) and in contact with each of the inductor core and the condenser (see figure 3);
Downing et al.(para 0020 and claim 4) discloses wherein the condenser is designed in a circular configuration and wherein the condenser can use a pin-fin condenser and teaches wherein the condenser is configured to condense vaporized working fluid as it traverses through the condenser.(see para 0020-0021)
Downing et al. does not expressly disclose a drawing showing a plurality of pin fins extending from a surface of the condenser and arranged in a circular array such that the pin fins are spaced non-uniformly, such that number of pins is greater on the outer circumference of the condenser than adjacent to a central downcomer opening of the condenser. 
Budelman (Col 3, lines 20-37 and figure 4) provides a teaching disclosing a plurality of pin fins extending from a surface of the condenser and arranged in a circular array such that the pin fins are spaced non-uniformly, such that number of pins is greater on the outer circumference of the condenser than adjacent to a central downcomer opening of the condenser. (see figure 4 disclosing the pin fins are spaced non-uniformly such that number of pins is greater on the outer circumference of the condenser than adjacent to a central downcomer opening)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to design wherein a plurality of pin fins extending from a surface of the condenser and arranged in a circular array such that the pin fins are spaced non-uniformly, such that number of pins is greater on the outer circumference of the condenser than adjacent to a central downcomer opening of the condenser as taught by 

Regarding claim 5, Downing et al.(para 0020) discloses wherein the condenser is configured to condense the vaporized working fluid through heat exchange with the substrate. Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “condenser is configured to condense the vaporized working fluid “ which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)).
Regarding claim 6, Downing et al.(para 0020) discloses the condenser is configured to provide a higher velocity of the vaporized working fluid as it traverses radially through the condenser. Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “condenser is configured to provide a higher velocity of the vaporized working fluid “ which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)).
claim 7, Downing et al.(para 0020) discloses the condenser is configured to have a decreased flow area from an outer circumference to a central downcomer opening as a function of vaporized working fluid to condensed working fluid in a flow stream through the condenser. Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “the condenser is configured to have a decreased flow area from an outer circumference “ which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)).

Response to Arguments
Applicant's arguments filed 02/16/21 have been fully considered but they are not persuasive. The applicant argues the cited prior arts Downing or Budelman does not teach non-uniform pin spacing. If the prior art is examiner at the circumference and at the downcomer, the pins are separated from neighboring pins in the exact same manner in both cases. Thus, the pins are uniform, not non-uniform as claimed. The examiner respectfully disagrees. 
The cited prior art Budelman (figure 4) discloses pin-fins in a circular array that are arranged in a non-uniform manner. Also designing a plurality of pin fins extending from a surface of the condenser and arranged in a circular array such that the pin fins are spaced non-uniformly, such that number of pins is greater on the outer circumference of the condenser than adjacent to a central downcomer opening of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD HINSON/Primary Examiner, Art Unit 2837